CASH RETENTION AGREEMENT with Steven J. Winter This Cash Retention Agreement (the “Agreement”) is made as of the 30th day of March, 2007 (the “Effective Date”), between Intermec, Inc., a Delaware corporation (together with its subsidiaries, the “Company”) and Steven J. Winter (the “Mr. Winter”). WHEREAS, on March 22, 2007, the Company announced that Larry D. Brady plans to retire from his position as the Company’s Chief Executive Officer following the Board’s identification of his successor; WHEREAS, the Compensation Committee of the Board of Directors has determined that it is in the best interests of the Company and its shareholders to assure that the Company will have the continued dedication of Mr. Winter in the role of Senior Vice President of Intermec, Inc. and President and Chief Operating Officer of Intermec Technologies Corporation (his “Current Position”) for the period ending on March 1, 2008, to support the Company’s operations during the search for Mr. Brady’s successor and to facilitate the transition of the Company’s leadership to a new Chief Executive Officer; WHEREAS, the Committee believes it is imperative to encourage Mr. Winter to remain in his present positions with the Company during the period ending March 1, 2008, to diminish the inevitable distraction of Mr. Winter by virtue of the personal uncertainties and risks created by the impending transition of the Company’s leadership and to encourage Mr. Winter’s full attention and dedication to the Company during that transition; WHEREAS, the Committee determined that the appropriate method is to approve a contingent, one-time, lump-sum cash retention payment to Mr. Winter; and WHEREAS, except as expressly set forth herein, the Committee intends for the benefits of this Agreement to be in addition to, and not in substitution for, those of the Company’s 2007 Executive Severance Plan (as it may from time to time be amended) (the “Severance Plan”) or the Amended and Restated Change of Control Employment Agreement between the Company and Mr. Winter (as it may from time to time be amended) (the “COC Agreement”); Now, therefore, in consideration of the foregoing, the mutual covenants set forth in this Agreement, and other good and valuable consideration, the Company and Mr. Winter hereby agree as follows. 1.Certain Definitions.For purposes of this Agreement, the following terms are defined in the same way as in the Severance Plan: (a)“Cause,” (b) “Change of Control,” (c) “Date of Termination.” 2.The Retention Payment.Subject to Mr. Winter’s compliance with the conditions and provisions of this Agreement, the Company will payMr. Winter Five Hundred Thousand U.S. Dollars (U.S. $500,000) (the “Retention Payment”) within the time set forth in Section 4. 3.Right to Retention Payment.Mr. Winter will be entitled to the Retention Payment: (a)If he is employed by the Company throughout the period from the Effective Date of this Resolution through February 29, 2008; or (b) If the Company terminates his employment prior to March 1, 2008 and such termination is not for Cause and is not in connection with a Change of Control. 4. Timing of Payment; Taxes. (a)Subject to subsection (c), below, the Retention Payment will be issued on the earliest to occur of the following, provided, however, that if Mr. Winter’s employment has terminated when the payment is due, payment shall be subject to Mr. Winter’s execution of a general waiver and release of claims satisfactory to the Company, and subject to the expiration of any legally required period of time related to such release: (i)If Mr. Winter is employed by the Company on February 29, 2008, the Company will issue the Retention Payment within thirty (30) days following March 1, 2008. (ii)If Mr. Winter is involuntarily terminated from his employment with the Company before February 29, 2008 (i) other than for Cause and (ii) other than in connection with a Change of Control, the Company will make the Retention Payment within thirty (30) days following the Date of Termination. (iii)If Mr. Winter’s employment is terminated for Cause or in connection with a Change of Control, or if Mr. Winter voluntarily terminates his employment with the Company before February 29, 2008, the Company will have no obligation to Mr. Winter pursuant to this Agreement. (b)The Company may withhold from any amounts payable under this Agreement such federal, state, local or foreign taxes as are required to be withheld pursuant to applicable laws and regulations. (c)Any payment due hereunder will bedeferredto the extentthe Company’s deduction for such payment wouldbe prohibited due to the application of Section 162(m) of the Internal Revenue Code (the “Code”).Payment of anydeferred amountwill be madein the first taxable year in which the Company reasonably anticipates that if the payment is made during such year, the deduction of such payment will not be prohibited due to the application of Section 162(m) of the Code.
